           Case 3:18-cv-00544-MMD-CLB Document 46 Filed 05/05/20 Page 1 of 5

     AARON D. FORD
1
       Attorney General
2    PETER E. DUNKLEY, Bar No. 11110
       Deputy Attorney General
3    State of Nevada
     Public Safety Division
4
     100 N. Carson Street
5    Carson City, NV 89701-4717
     Tel: (775) 684-1259
6    E-mail: pdunkley@ag.nv.gov
7
     Attorneys for Defendants
8    Renee Baker, Dwayne Baze, David Carpenter,
     Ian Carr, Stephen Clark, Daniel Collier, Ray East
9    Joseph Ferro, Tim Garrett, Valaree Olivas,
     William Sandie, Nathan Wake, Harold Wickham
10

11                            UNITED STATES DISTRICT COURT

12                                     DISTRICT OF NEVADA

13   BRIAN KAMEDULA,
                                                         Case No. 3:18-cv-00544-MMD-CLB
14                       Plaintiff,

15   vs.                                                 DEFENDANTS’ MOTION FOR
                                                      EXTENSION OF TIME TO RESPOND
16   IAN CARR, et al.,                                 TO OUTSTANDING DISCOVERY

17                       Defendants.

18         Defendants, Renee Baker, Dwayne Baze, David Carpenter, Ian Carr, Stephen Clark,

19   Daniel Collier, Ray East, Joseph Ferro, Tim Garrett, Valaree Olivas, William Sandie,

20   Nathan Wake, and Harold Wickham, by and through counsel, Aaron D. Ford, Attorney

21   General of the State of Nevada, and Peter E. Dunkley, Deputy Attorney General, hereby

22   requests a 30 day extension, until June 3, 2020, to respond to outstanding discovery.

23                        MEMORANDUM OF POINTS AND AUTHORITIES

24   I.    BACKGROUND

25         Defendants respectfully request a thirty (30) day extension of time from the current

26   deadlines of May 4, 2020 and May 18, 2020, to respond to Plaintiff’s requests for production

27   of documents (three sets), interrogatories, and requests for admission. Defendants request

28   that all outstanding discovery requests will become due on June 3, 2020.

                                                  1
           Case 3:18-cv-00544-MMD-CLB Document 46 Filed 05/05/20 Page 2 of 5


1           In light of the administrative complications within the State of Nevada, and at the
2    Office of the Attorney General (OAG), and with the Defendants, related to COVID-19 and
3    institutional responses thereto, which have affected the responsiveness of communications
4    with Defendants, good cause exists for Defendants’ request for an extension.
5    II.    DISCUSSION
6           Federal Rule of Civil Procedure 6(b)(1) governs extensions of time and provides as
7    follows:
8                 When an act may or must be done within a specified time, the court
                  may, for good cause, extend the time: (A) with or without motion or
9                 notice if the court acts, or if a request is made, before the original
                  time or its extension expires; or (B) on motion made after the time
10                has expired if the party failed to act because of excusable neglect.
11          Defendants assert that the requisite good cause is present to warrant the requested

12   extension of time. At issue are five requests: (1) requests for production of documents to

13   Wickham, (2) requests for production of documents to LCC Warden, (3) requests for

14   production of documents to Carr, (4) requests for admission to Carr, and (5) interrogatories to

15   Carr. The requests for production to Wickham and LCC Warden are due May 4, 2020; the

16   discovery requests to Carr are due May 18, 2020. Defendants are requesting until June 3,

17   2020 to respond to all outstanding requests.

18          Plaintiff has requested a telephone conference to discuss the same and the OAG has
19   requested such a conference to take place.
20          Defendants make the instant request in light of the current issues related to COVID-
21   19, including Nevada Governor Sisolak’s first of many emergency declarations, beginning on
22   March 15, 2020 and then the March 31, 2020 Declaration of Emergency (Directive 010) – ‘Stay
23   at Home Order’ and the Governor’s subsequent extensions and additional directives and
24   clarifications. In response to COVID-19 and the Governor’s Directives, the OAG has directed
25   all OAG employees to comply with the Governor’s orders, limit in-office work and to stay at
26   home while and until the OAG implements and transitions to alternate, home-based working
27   arrangements or the COVID-19 restrictions are lifted. In light of those directives, and due to
28   the difficulties the instant circumstances place on obtaining the necessary supporting

                                                    2
           Case 3:18-cv-00544-MMD-CLB Document 46 Filed 05/05/20 Page 3 of 5


1    documents, and difficulty corresponding between the OAG and certain Defendants,
2    Defendants respectfully request that the Court extend the deadline by thirty (30) days, until
3    June 3, 2020. Defendants’ request will not hinder or prejudice Plaintiff’s case. Close of
4    discovery is currently set for July 6, 2020. The requested thirty-day extension of time will not
5    change the scheduling order and should permit sufficient time to overcome the administrative
6    and procedural obstacles created by the response to COVID-19, and to obtain documents, and
7    responses from Defendants.
8    ///
9    ///
10   ///
11   ///
12   ///
13   ///
14   ///
15   ///
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                    3
            Case 3:18-cv-00544-MMD-CLB Document 46 Filed 05/05/20 Page 4 of 5


1    III.     CONCLUSION
2             For the above reasons, Defendants respectfully requests a thirty (30) day extension to
3    permit sufficient time for Defendants to respond to the outstanding discovery, as set forth
4    below:
5             Proposed Schedule for Remaining Deadlines
6             Current Deadline for Request for Production
7             to Wickham and LCC Warden:                                            May 4, 2020
8             Current Deadline for Carr to Respond to Interrogatories,
9             Requests for Production, and Requests for Admission :                 May 18, 2020
10            Proposed Deadline for the discovery responses:                        June 3, 2020.
11            Proposed Close of Discovery (no change requested)                     July 6, 2020
12            DATED this 4th day of May 2020.
13                                             AARON D. FORD
                                               Attorney General
14

15                                             By:    /s/ Peter E. Dunkley
                                                      PETER E. DUNKLEY, Bar No. 11110
16                                                    Deputy Attorney General
17                                                       Attorneys for Defendants

18   IT IS SO ORDERED:

19
     ___________________________________
20
     UNITED STATES MAGISTRATE JUDGE
21

22           May 5, 2020
     DATED:________________________
23

24

25

26

27

28

                                                     4
          Case 3:18-cv-00544-MMD-CLB Document 46 Filed 05/05/20 Page 5 of 5


1                                 CERTIFICATE OF SERVICE
2          I certify that I am an employee of the Office of the Attorney General, State of Nevada,
3    and that on this 4th day of May, 2020, I caused a copy of the foregoing, DEFENDANTS’
4    MOTION FOR EXTENSION OF TIME TO RESPOND TO OUTSTANDING
5    DISCOVERY, to be served, by U.S. District Court CM/ECF Electronic Filing on the
6    following:
7    Brian Kamedula #24627
     Care of LCC Law Librarian
8    Lovelock Correctional Center
     1200 Prison Road
9    Lovelock, NV 89419
     lcclawlibrary@doc.nv.gov
10

11                                                 /s/ Caitie Collins           _____________
                                                   An employee of the
12                                                 Office of the Attorney General
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  5
